PARKER, J.
The jury were authorized in finding, as from their verdict it must be assumed they have, that an agreement was made between the parties by which the plaintiff was to do certain advertising for the defendant, and to take its pay in tickets. The agent of the defendant attempted, but unsuccessfully, to challenge the authority of the employe McLean, who represented himself as acting for the defendant, and with whom plaintiff made the contract which it has substantially performed. He testified, however, that there was some conversation with him, (McLean,) and tickets taken out. (It appears that, after the advertising had run for some time, steamship tickets of the value of $360 were applied for and issued to the plaintiff.) “Question. You say you never gave any authority to any one to put the advertisement in? Answer. I must have given authority to somebody to put that advertisement in, but I do not recollect it. * * * I say distinctly, if I made any arrangement, it was made for tickets,—a certain *402number of tickets,—which were taken out of the office afterwards by Hr. Wood or his agents. * * * Q. Did you authorize McLean to make any bargain with the Daily News in reference to advertising? A. I don’t recollect it. I must have done it with somebody, because the tickets were taken out, so that I must have passed them at the time. * * * I must have authorized some one, but I cannot recollect who it was with, or what I said at the time, so as to be able to swear to it.” The rest of his testimony need not be referred to, as it is evident from that already quoted that the jury were not required to find from his testimony that McLean acted without authority.
The contract having been established, it was shown that the value of the advertising done thereunder by the plaintiff was $951.18, while it had received tickets only of the value of $360; that it had demanded the tickets of the defendant, but had been refused. Refusal of performance on the part of the defendant operated to. convert its obligation into one for the payment of money. 1 Sedg. Dam. 509; Gleason v. Pinney, 5 Cow. 152; Smith v. Smith, 2 Johns. 235, 243; Brooks v. Hubbard, 3 Conn. 58. This was the view adopted by the trial court, and the exception taken to his charge, intended to raise the question that there should be no recovery in money, is without merit. Defendant objected to the evidence on which the recovery is founded on the ground that it was not pleaded.
The complaint merits some criticism, but it called the attention of the defendant to the contract on which plaintiff rested its right to recover. Besides, it appears that some of the testimony was taken de béne esse, so that the defendant came-to the trial understanding full well the theory of the plaintiff’s action. When the testimony was offered, he did not allege surprise, and, from what has been said, it is apparent that he could not well have done so. As no injustice has resulted, the complaint will be deemed aménded to conform to the proofs. Judgment and order affirmed, with costs. All concur.